Mr. Chief Justice Del Toro
delivered the opinion of the court.
This is an action for the rescission of a contract and for damages. The allegations, in substance, are that the plaintiffs, the owners of seven-eighths of a rural property, agreed to sell their shares to the defendant,- who advanced them $500 as a part of the price of $1,750 agreed upon, took pos - session of the property, disposed of its products and after-wards, as the price of land had fallen, refused to perform his contract, thereby causing the plaintiffs damages to the amount of $2,750.
In his answer the defendant denied certain allegations and admitted that he was in possession of the property which he purchased for the sum. of $2,000, paying $500 in advance and agreeing to pay the balance upon the execution of a deed in his favor in the proper form and not as the plaintiffs intended to execute it, that is, by conveying to him only their shares and excluding a share belonging to a minor.
The case was tried and the court rendered judgment . holding that the contract should be rescinded and that the *838defendant should pay the plaintiffs $840 as damages for the depreciation of the property.
The defendant appealed to this court and alleg’es that the court erred (1) in declaring the contract rescinded and (2) in adjudging him to pay damages and fixing the amount at $840.
The task of the Supreme Court is therefore reduced to an examination of the evidence and this has been done carefully. The evidence for the plaintiffs is sufficient to support the judgment appealed from. The evidence introduced by the defendant contradicts that of the plaintiffs. We have had some doubt, but are not in a position to hold that the district judge abused his discretion in adjusting the conflict and fixing the amount of the damages. The judgment appealed from must be affirmed, it being understood that in accordance with section 1262 of the Civil Code the rescission of the contract carries with it the restoration by the defendant of the property which was the object of the contract, together with its products, and the return by the plaintiffs of the $500 received as a part of the price, together with interest at the legal rate, all as from the date on which the complaint was filed.

Affirmed.

Justices Wolf, Aldrey and Hutchison concurred.
Mr. Justice Franco Soto took no part in the decision of this case.